DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that applicant’s application is a national stage of PCT/US2016/045122 filed August 2, 2016. A copy of the WIPO publication of the PCT application has not been received.
Claim Status
	Claims 1 and 5-8 are amended. Claims 9-20 are cancelled. Claims 21-32 are new. Claims 1-8 and 21-32 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim amendment:
Claim 6 “at least partially selected from the group consisting of copper, nickel, manganese, zinc, and any combination thereof.” 





Claims 7 & 8 “corresponds to”.  
Response to Arguments 
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
Butcher 
	The applicant argues the cited portion of Butcher is directed to a structure formed by an additive manufacturing process (layered manufacturing) which does not result in a metal matrix composite material (Remarks pg. 6 para. 2).
	The examiner respectfully disagrees. Butcher teaches a bit body (i.e. a structural element of a tool) that is a porous and permeable metal mass akin to a sponge or open-cell foam (i.e. a metallic foam 
	Applicant’s specification describes a MMC in [0002] as a composite material having at least two constituent parts, the first being necessarily metal or metal-based and the second being the same metal in different form, a different metal, or a non-metal. As seen in the below table the bit body of Butcher [0009] can be interpreted as the first or second part and the infiltrant as the different second or first part.
Butcher [0009]
First Part Necessarily Metal
Different Second Part 
Bit body that is a porous and permeable metal mass
Infiltrant that is metallic and/or non-metallic (i.e. different form, different metal, and/or non-metal)
Infiltrant that is metallic
Bit body that is a porous and permeable metal mass (i.e. different form and/or different metal)


	The applicant argues the foam matrix material metal of claim 1 is a structural element that remains after infiltration, whereas the binder in Butcher burns off during infiltration, being replaced by the infiltrant (e.g., brass binder) (Remarks pg. 6 para. 3).
	This argument is not commensurate in scope with the rejection. While Butcher teaches manufacturing a drill bit by a layered process then burning away the bonding agent during infiltration ([0011]), the claimed MMC is rejected over the infiltrated bit body, which has a porous metal mass infiltrated with metallic and/or non-metallic infiltrant (Butcher [0009]). 
	With respect to claim 5, the applicant argues Butcher ([0010], [0037]) teaches reinforcement particulates and a matrix and an infiltrant, not a metal matrix material, infiltrated binder, and reinforcement as required by amended claim 5 (Remarks pg. 6 last two paragraphs).

Gegel
	The applicant argues Gegel teaches an exterior surface adapted for mating with the exterior surface of a metallic base (2:44-48) and does not teach a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool and the recited reinforcement material limitations per the amended claims (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. Gegel teaches a metal matrix composite (i.e. MMC) (2:32) made of a ceramic, cermet, metal, refractory, or mixtures thereof preform (2:41-43) with interconnecting porosity (2:47-48) (i.e. a metal, ceramic, or combinations thereof foam matrix material having a cellular structure) where the perform is mated on a metallic base (i.e. a structural element for a tool) (2:42-47) and is infiltrated with metal  (i.e. a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool) (2:49-50, 4:17-24). 
Abstract Objection
The abstract of the disclosure is objected to because 
Line 1 “comprising” is legal phraseology. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims should be avoided.
Specification Objection
The disclosure is objected to because of the following informalities:
[0074] recites “The cell size of the foam matrix material decreases or progressively decreases from apex to the shank body of the bit body 50 (as illustrated by the degree or concentration of stippling in the bit body 50). As illustrated, the smallest cell sizes of the foam matrix material are adjacent the nozzle openings 54 and the pockets 58 of the structural MMC 131 and the largest cell sizes of the foam matrix material are adjacent the metal blank 36 of the structural MMC 131.”  
[0071] defines the “apex” 64 in Fig. 6 as “the central portion of the exterior surface of the bit body that engages the formation during drilling”. [0051] indicates the shank 30 in Fig. 2.
In [0074] the above cited first sentence requires the cell size to decrease from the apex to the shank. This appears to require the cell size of be largest at the apex and smallest at the shank. 
In [0074] the above cited second sentence requires the cell size to be smallest adjacent nozzle openings 54 and pockets 58 (i.e. apex) and largest adjacent the metal blank (i.e. shank).
These two recitations appear to be related because the second sentence is an illustration of the first, but they recite opposite structures. 
Appropriate correction is required.
Drawings
The drawings are objected to because
Fig. 1 is recited as being an image of a closed celled metallic foam in [0005]. According to the definitions in [0024] of an open cell (i.e. foam having an interconnected network of pores) and closed cell (i.e. foam having sealed pores) foam, Fig. 1 appears to be an open cell foam. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claims 1, 2, 24, and 31 are objected to because of the following informalities:  
Claim 1 lines 5-6 “foam matrix material comprises a structural element that remains after infiltration” is repetitive. Lines 1-2 recite “a structural metal-matrix composite (MMC)” (i.e. a product) “comprising: a foam matrix material” such that the foam matrix material, including a structural element, is necessarily required to be present in the claimed MMC, even after infiltration. 
Claim 2 line 2 “closed-cell foam” (i.e. foam having sealed pores, see [0024]) cannot be infiltrated as required by claim 1 line 4. 
Claim 24 and claim 31 are missing a period “.” at the end. Each claim begins with a capital letter and ends with a period. MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 lines 1-2 “an intermetallic phase of the foam matrix material infiltrated with the binder material” renders the claim indefinite. It is unclear what is meant by this claim and how an “intermetallic phase” can be “of the foam matrix material infiltrated with the binder material”. It is unclear if it requires the presence of an intermetallic phase after the foam matrix material has been infiltrated with the binder material or if it requires an intermetallic phase to form as a result of infiltration of the foam matrix material with the binder material such that the foam matrix material and binder material react upon infiltration to form an intermetallic phase. For the purpose of examination claim 32 will be given the broadest reasonable interpretation of requiring the presence of an intermetallic phase after the foam matrix material has been infiltrated with binder material.
Claim Rejections - 35 USC § 102/103





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butcher (US 2002/0096306).
Regarding claim 1, Butcher discloses a bit body that is a porous and permeable metal mass akin to an open-cell foam, which can be imbibed with suitable hardenable infiltrants, either metallic, non-metallic or a combination thereof which reads on “[A] structural metal-matrix composite (MMC) comprising: a foam matrix material having a cellular structure, the foam matrix material selected from the group consisting of a metallic foam, a ceramic foam, and any combination thereof” ([0009], [0027]).
Butcher further discloses a blank positioned within a crown comprised of a two-part matrix composed of metal particulates bonded together, the blank having a machinable portion for threading and attaching a bit shank, and in order to attach the crown to the blank and to strengthen the bit, the bit is imbibed with a hardened infiltrant which reads on “a structural element of a tool; and a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool” ([0027], [0028]).
Butcher teaches a drill bit 10 with a crown 12 comprised of a two-part matrix of metal particulates bonded together (i.e. the foam matrix material comprises a structural element that remains after infiltration) ([0027], Fig. 1) infiltrated with copper infiltrant ([0028]).
Claim 1 line 5-7 “the foam matrix material…imparts strengthening, stiffening, and/or erosion resistance” has been considered and determined to recite a property of the claimed structural MMC. The structure of the bit body of Butcher reads on that claimed ([0009], [0027], [0028]). Where the claimed and prior art products are identical or substantially identical in structure a prima facie case of either anticipation of obviousness has been established. MPEP 2112.01(I). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Regarding claim 2, Butcher discloses an open-cell foam structure for the bit body which reads on “wherein the cellular structure of the foam matrix material is an open-cell foam structure” ([0009]).
Regarding claim 3, Butcher discloses that the crown is made up of particles of metal partially sintered together which reads on “wherein the foam matrix material comprises the metallic foam composed of a metallic material selected from the group consisting of a metal, a metal alloy, a metal carbide, a superalloy, and any combination thereof” ([0009], [0027]).
Regarding claim 4, the Examiner notes that the limitation of claim 1 as recited presents alternative acceptable foam matrix materials, as such, claim 4 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 6, Butcher discloses the infiltrant is typically copper or copper-based with tin and/or nickel which reads on “wherein the binder material is at least partially selected from the group consisting of copper, nickel, manganese, zinc, and any combination thereof” ([0009, 0028]).
Regarding claim 7, Butcher discloses a blank positioned within the crown, the blank having a machinable portion for threading and attaching a bit shank which reads on “wherein the structural element of the tool corresponds to a portion of a wellbore tool” ([0027]).
Regarding claim 8, Butcher discloses that the bit body which is infiltrated with a strengthening material can be a rotary bit for subterranean drilling which reads on “wherein the structural element of the tool corresponds to a bit body of a drill bit” ([Abstract, 0009]).
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) as applied to claim 1 above.
Regarding claim 5, Butcher teaches it is known in the art to mix tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrate the bit ([0027]-[0029]). As a result of infiltration the tungsten carbide or other suitable powder having desired physical characteristics are dispersed or otherwise embedded within the foam matrix material.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to mix tungsten carbide or other suitable powder with the infiltrant in order to impart desired physical characteristics to the final matrix of the drill bit (Butcher [0010]).
 Regarding claim 31, Butcher teaches mixing tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrating the bit ([0027]-[0029]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together ([0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) as applied to claim 1 above, and further in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723).
Regarding claim 21, Butcher teaches a drill bit 10 with a crown 12 that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1).
Butcher is silent to the metal particulates bonded together (i.e. foam matrix material) being in different portions of the structural MMC and comprising a cell size that is different in the different portions.
Fan teaches a cutting element with an attached thermally stable product (TSP) (i.e. foam matrix) ([0002], [0020]) that is infiltrated ([0008], [0038]) where the TSP has pores (i.e. voids or interstitial spaces) between bonded crystals ([0006]), a first portion is proximate the substrate, a second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]), and the greater porosity enables more full infiltration ([0008], [0038])
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the foam matrix because the infiltrant moves more easily into larger pores (Fan [0038]).
As an alternative to Fan, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Regarding claim 27, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) ([0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) ([0011]).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) as applied to claim 8 above, and further in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723).
Regarding claim 22, Butcher teaches a drill bit 10 with a crown 12 (i.e. bit body) that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1).
Butcher is silent to the metal particulates bonded together (i.e. foam matrix material) in the crown 12 (i.e. bit body) comprising a cell size that is different in different portions of the bit body.
Fan teaches a cutting element with an attached thermally stable product (TSP) (i.e. foam matrix)  ([0002], [0020]) that is infiltrated ([0008], [0038]) where the TSP has pores (i.e. voids or interstitial spaces) between bonded crystals ([0006]), a first portion is proximate the substrate, a second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. a cell size that is different in different portions of the bit body) ([0039]), and a greater porosity enables more full infiltration ([0008], [0038]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the foam matrix because the infiltrant moves more easily into a foam matrix with a larger pore size (Fan [0038]).
Alternatively, Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Regarding claim 28, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Keshavan (US 2006/0191723) as applied to claim 22 above.
Regarding claim 23, Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer in a radial direction ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) ([0036]). 
As depicted below, when the layers with different porosities in Keshavan have a property determined by porosity that varies in a radial direction ([0007], [0011], [0036]), then the cell size decreases from an apex to a shank of the bit body as indicated by the arrow. 

    PNG
    media_image1.png
    534
    439
    media_image1.png
    Greyscale

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Keshavan (US 2006/0191723) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the TSP (i.e. foam matrix) body ([0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 22 above, and further in view of Patel (US 2011/0174548).
Regarding claim 25, Butcher in view of Fan teaches a drill bit 10 with an infiltrated two-part matrix crown 12 (Butcher [0027], [0028], Fig. 1; Fan [0002], [0008], [0020], [0038]) with an attached cutting element (Fan [0002], [0020]) where a first portion is proximate the substrate (i.e. shank), a second portion is proximate the working surface (i.e. apex), the first portion has a greater porosity than the second portion (i.e. apex) ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increased pore size ([0039]). 
Alternatively, Butcher in view of Keshavan teaches a drill bit 10 with an infiltrated two-part matrix crown 12 (Butcher [0027], [0028], Fig. 1; Fan [0002], [0008], [0020], [0038]) with an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]). A first layer with a porosity of about 1 to 7% and a third layer with a porosity of greater than about 11% that varies through the layer transversally across the layer or axially and radially reads on a smallest cell size adjacent the outer surfaces of the cutting layer.
Butcher in view either one of Fan or Keshavan is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 (i.e. working surface or apex) of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Butcher to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Therefore, Butcher in view of either one of Fan or Keshavan and Patel teaches nozzles proximate the exterior surface (i.e. working surface or apex) (Patel [005], [0038]) and a second portion proximate the exterior surface (i.e. working surface or apex) with less porosity due to decreased (i.e. smaller) cell size (Fan [0011], [0039], [0043]-[0045]; Keshavan [0007], [0011], [0036]). 
Regarding claim 26, Fan teaches the first portion is proximate the substrate (i.e. bit body), the second portion is proximate the working surface (i.e. apex), the first portion has a greater porosity than the second portion (i.e. apex) ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increased pore size ([0039]) (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body).
Alternatively, Keshavan teaches an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]). A first layer with a porosity of about 1 to 7% and a third layer with a porosity of greater than about 11% that varies through the layer transversally across the layer or axially and radially reads on a largest cell size adjacent a metal blank extending into the bit body.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 22 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Butcher in view of either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Butcher teaches a drill bit 10 includes a layered manufactured bit crown 12 and a blank 14 (i.e. bit body) ([0027], Fig. 1), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Butcher to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616). 
Regarding claim 1, Gegel discloses a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof which reads on “a foam matrix material having a cellular structure, the foam matrix material selected from the group consisting of a metallic foam, a ceramic foam, and any combination thereof” (C2/L32, L41-43). 
Gegel further discloses that at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base, which reads on “ a structural element of a tool” (C2/L44-48).
Gegel discloses that an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal, which reads on “a binder material infiltrated a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool” (C2/L49-50, C4/L17-24).
Gegel teaches forming an infiltrated preform (i.e. the foam matrix material comprises a structural element that remains after infiltration) by infiltrating molten charge into the interconnecting porosity of the preform (i.e. foam matrix material) (3:4-12) that is useful in abrasion and impact duty applications where penetration and wear resistance are required and more fracture strength is required (i.e. the foam matrix material imparts strengthening, stiffening, and/or erosion resistance to the resultant structural MMC) (8:5-13). Further, the MMC of the prior art (i.e. Gegel 2:32, 41-50, 3:4-12, 4:17-24) is substantially similar to that claimed. It appears that the properties of the prior art MMC are substantially similar to those claimed, including the foam matrix material imparting strengthening, stiffening, and/or erosion resistance to the resultant structural MMC.
Regarding claim 2, Gegel discloses that the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels which reads on “wherein the cellular structure of the foam matrix material is an open-cell foam structure or a closed-cell foam structure” (C5/L18-20).
Regarding claim 3, the Examiner notes that the limitation of claim 1 as recited uses the phrase “a group consisting of …” and due to the Examiner’s interpretation of claim 1 presenting alternative foam matrix material, claim 3 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 4, Gegel discloses that the preform may also be made from ceramic materials selected from yttrium oxide, boron nitride, zirconium carbide which reads on “wherein the foam matrix material comprises the ceramic foam composed of a ceramic material selected from the group consisting of an oxide ceramic, a boride ceramic, a nitride ceramic, a silicate ceramic, a carbide ceramic, diamond, and any combination thereof” (C6/L4-6).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) as applied to claim 1 above, and further in view of Choe (US 2011/0107586).
Regarding claim 5, Gegel does not disclose “wherein the structural MMC further comprises reinforcement particulates.” Gegel, however, does disclose that the preform can also be configured as a mixture of particulates, tubules, platelets, pellets, spheres, fibers and whiskers (C5/L51-53). 
Choe discloses a method that provides a plurality of hard particles as a particle precursor of a bit body configured for infiltration by a molten matrix material ([0006]). Choe teaches that the hard particles may be dispersed throughout the matrix material, and that combinations of different hard particles may be used to tailor the physical properties ([0025]). One having ordinary skill in the art would be motivated to maximize the longevity of the tool by increasing the crack resistance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hard particles/combinations of different hard particles dispersed throughout the matrix material as taught by Choe in combination with the metal matrix composite as disclosed by Gegel in order to tailor the properties of the metal-matrix composite because by utilizing hard particles throughout the matrix material, in combination with the ceramic preform, one having ordinary skill in the art would be able to maximize the longevity of the tool. 
Regarding claim 6, Choe discloses that a binder material can be made of a combination of zinc, manganese and the balance copper which reads on “wherein the binder material is at least partially selected from the group consisting of copper, nickel, manganese, zinc, and any combination thereof” ([0024]).
Regarding claim 7, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material that is secured to a steel shank, which reads on “wherein the structural element of the tool corresponds to a portion of a wellbore tool” ([0022]). 
Regarding claim 8, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material which reads on “wherein the structural element of the tool corresponds to a bit body of a drill bit” ([0022, 0023]).
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) as applied to claim 1 above, and further in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723).
Regarding claim 21, Gegel teaches a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (2:32, 41-43) with at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (2:44-48) and an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (2:49-50, 4:17-24).
Gegel is silent to the metal particulates bonded together (i.e. foam matrix material) being in different portions of the structural MMC and comprising a cell size that is different in the different portions.
Fan teaches a cutting element with an attached thermally stable product (TSP) ([0002], [0020]) that is infiltrated with a greater porosity to enable more full infiltration during re-bonding ([0008], [0038]) where the first portion is proximate the substrate, the second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increase pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the metal matrix composite of Gegel to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the TSP because the infiltrant moves more easily into TSP with a larger pore size (Fan [0038]).
As an alternative to Fan, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Gegel  to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Regarding claim 27, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) ([0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) ([0011]).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) as applied to claim 8 above, and further in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723).
Regarding claim 22, Gegel teaches a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (2:32, 41-43) with at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (2:44-48) and an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (2:49-50, 4:17-24).
Gegel is silent to the metal particulates bonded together (i.e. foam matrix material) in the crown 12 (i.e. bit body) comprising a cell size that is different in different portions of the bit body.
Fan teaches a cutting element with an attached thermally stable product (TSP) ([0002], [0020]) that is infiltrated with a greater porosity to enable more full infiltration during re-bonding ([0008], [0038]) where the first portion is proximate the substrate, the second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increase pore size (i.e. a cell size that is different in different portions of the bit body) ([0039]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the metal matrix composite of Gegel to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the TSP because the infiltrant moves more easily into TSP with a larger pore size (Fan [0038]).
Alternatively, Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Gegel to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Regarding claim 28, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and Keshavan (US 2006/0191723) as applied to claim 22 above.
Regarding claim 23, Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of a thermally stable polycrystalline diameter (TSP) material (i.e. foam matrix material) ([0002]) that has a property that varies through the layer in a radial direction ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) ([0036]). 
As depicted below, when the layers with different porosities in Keshavan have a property determined by porosity that varies in a radial direction ([0007], [0011], [0036]), then the cell size decreases from an apex to a shank of the bit body as indicated by the arrow. 

    PNG
    media_image1.png
    534
    439
    media_image1.png
    Greyscale

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and Keshavan (US 2006/0191723) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the TSP (i.e. foam matrix) body ([0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 22 above, and further in view of Patel (US 2011/0174548).
Regarding claim 25, Gegel in view of Choe and Fan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with an attached cutting element (Fan [0002], [0020]) where a first portion is proximate the substrate (i.e. shank), a second portion is proximate the working surface (i.e. apex), the first portion has a greater porosity than the second portion (i.e. apex) (Fan [0011], [0039], [0043]-[0045]), and the greater porosity is a result of increased pore size (Fan [0039]). 
Alternatively, Gegel in view of Choe and Keshavan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]). A first layer with a porosity of about 1 to 7% and a third layer with a porosity of greater than about 11% that varies through the layer transversally across the layer or axially and radially reads on a smallest cell size adjacent the outer surfaces of the cutting layer.
Gegel in view of either one of Fan or Keshavan is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Gegel in view of Choe and either one of Fan or Keshavan to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Regarding claim 26, Fan teaches the first portion is proximate the substrate (i.e. bit body), the second portion is proximate the working surface (i.e. apex), the first portion has a greater porosity than the second portion (i.e. apex) ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increased pore size ([0039]) (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body).
Alternatively, Keshavan teaches an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]). A first layer with a porosity of about 1 to 7% and a third layer with a porosity of greater than about 11% that varies through the layer transversally across the layer or axially and radially reads on a largest cell size adjacent a metal blank extending into the bit body.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 22 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Gegel in view of Choe and Fan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Gegel in view of Choe and Keshavan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Gegel in view of Choe and either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Gegel in view of Choe teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Gegel in view of Choe to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) as applied to claim 5 above, and further in view of Butcher (US 2002/0096306).
Regarding claim 31, Gegel in view of Choe teach hard particles (i.e. reinforcement particulates) dispersed throughout the matrix material (Choe [0025]), but is silent to the foam matrix comprising a cell size with sufficient interstitial spacing for the reinforcement material particles to flow therethrough.
Butcher teaches a drill bit 10 with a crown 12 (i.e. bit body) that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1) where it is known in the art to mix tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrate the bit ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the hard particles to be mixed with the infiltrant because it uniformly disperses the hard particles having desired physical characteristics throughout the matrix (Butcher [0010]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together (Butcher [0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735